Case 2:20-cv-00261-JAD Document 3 Filed 02/14/20 Page 1 of 3




                                              Order Granting
                                            Motion to Voluntarily
                                              Dismiss Appeal
                                                [ECF No. 3]
Case 2:20-cv-00261-JAD Document 3 Filed 02/14/20 Page 2 of 3
   Case 2:20-cv-00261-JAD Document 3 Filed 02/14/20 Page 3 of 3




            Order Granting Motion to Voluntarily Dismiss Appeal

       Good cause appearing, IT IS HEREBY ORDERED that Appellant's Motion for
Voluntary Dismissal of this Bankruptcy Appeal [ECF No. 3] is GRANTED. This
action is DISMISSED.

                                     _________________________________
                                     U.S. District Judge Jennifer A. Dorsey
                                     Dated: February 17, 2020
